Citation Nr: 0825083	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-44 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
also claimed as motor axonal neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which, in pertinent 
part, denied entitlement to service connection for the above 
condition.  

The veteran's appeal was previously before the Board in May 
2007, it was remanded for further action by the originating 
agency (AOJ).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2007 remand, the Board ordered that the veteran 
should be contacted and asked to provide statements from his 
doctors regarding the etiology of his peripheral neuropathy 
and releases for any medical records not already included in 
the claims files, including records from Duke University 
Hospital, Boston Women's Hospital, and Walter Reed Army 
Hospital.  

In light of comments by a VA examiner, the veteran was also 
to be afforded the opportunity to undergo heavy metal 
testing.  If additional records of medical treatment were 
received, the claims folder was to be forwarded to the 
physician who conducted the veteran's October 2005 VA 
examination for the procurement of an additional medical 
opinion.

The veteran was sent letters in June and September 2007 that 
complied with the Board's orders regarding the procurement of 
statements from his physicians and medical releases, but did 
not respond.  He was not afforded an opportunity for heavy 
metal testing.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board 
itself errs in failing to insure compliance."  Id.  
While the veteran did not respond to the June and September 
2007 letters, the Board notes that he was never afforded the 
opportunity for heavy metal testing.  

In addition, the record establishes that the veteran is in 
receipt of benefits from the Social Security Administration 
(SSA), and these records have not been obtained.  As the 
determination of the SSA granting benefits and the medical 
records used in reaching that determination are not of record 
and are potentially supportive of the veteran's claim, they 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The absence of these records was noted in the 
prior remand.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or AMC should obtain from SSA 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon when granting benefits.

2.  Schedule the veteran for heavy metal 
testing.  If such testing is not 
feasible, the reasons for the inability 
to perform the testing should be 
documented in the claims folder.

3.  If additional records of treatment 
are obtained and/or the veteran's heavy 
metal testing is positive, refer the 
claims folder and additional records to 
the physician who conducted the October 
2004 VA examination.  The examiner should 
review the claims folder and clarify 
whether the new information alters his 
previous medical opinions regarding the 
etiology of the veteran's peripheral 
neuropathy.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent or better probability) that the 
veteran's peripheral neuropathy is the 
result of exposure to chemicals, heavy 
metal, or ionizing radiation during 
service.

If the previous examiner is not 
available, the claims folder and a copy 
of this remand should be provided to a 
physician with the necessary expertise to 
render a medical opinion in this case. 

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


